Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of claim 1 in the reply filed on 07/26/2022 is acknowledged.  Therefore, claims 2-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (U.S Pub 2017/0369759) (“Nguyen”).
	Regarding Claim 1, Nguyen discloses a N,N,N’,N’-tetradodecyl-substituted diphenyl sulfonate anionic Gemini surfactant, having the structural formula (as illustrated on Page 9 of the claims sheet dated 11/22/2019) (Abstract; Page 2, paragraphs [0008] and [0015]-[0016]; Page 4, paragraphs [0030]-[0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ding et al (U.S Patent 11,097,239) – discloses a core-shell structured non-ionic nano-emulsion system comprises a gemini surfactant including a di(octylphenol) polyoxyethylene ether)substituted dicarboxylic acid (Abstract; Col 2, lines 55-67).
	Velez et al (U.S Pub 2017/0321111) – discloses an aqueous solution comprising a polyethylene oxide nonionic surfactant comprising two alkoxy groups extending from a hydrophobic end (Abstract; Page 1, paragraph [0009]).
	Zhang et al (U.S Pub 2010/0029880) – discloses methods and compositions for EOR by employing a water-soluble functional polymeric surfactant (FPS) with a specific medium IFT value (Abstract; Page 2, paragraphs [0013] and [0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674